 


113 HRES 74 IH: Supporting the goals and objectives of Ireland’s Presidency of the Council of the European Union.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 74 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Keating (for himself, Mr. Neal, Mr. Costa, Mr. Connolly, Mr. Meeks, Mr. Capuano, Mr. Kennedy, and Mr. Sires) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Supporting the goals and objectives of Ireland’s Presidency of the Council of the European Union. 
 
 
Whereas Ireland holds the rotating Presidency of the Council of the European Union during the first half of 2013; 
Whereas the rotating European Union Presidency offers member states the opportunity to showcase their vision for the European Union, to advance the Union's ongoing work agenda, influence European Union policy and legislation, and broaden the understanding of the European Union amongst the citizens of their country; 
Whereas the European Union has established an area of freedom, security, and justice, extending stability and peace to the European continent and its neighbors; 
Whereas the United States has supported the European integration process and has consistently supported the objective of European unity and the enlargement of the European Union as a vehicle for prosperity, peace, and democracy; 
Whereas the Government of Ireland has prioritized stability, jobs, and growth as the main areas of focus for Ireland's Presidency of the Council of the European Union; 
Whereas the United States and the European Union are each other's largest trading and investment partners, responsible for creating up to an estimated 14,000,000 jobs on both sides of the Atlantic, and as such major stakeholders in each other’s economic recoveries; 
Whereas the United States and Ireland participate in long-standing research and science-based exchanges that promote renewable and marine technologies worldwide; 
Whereas Irish culture and Irish-Americans have contributed greatly to United States society, history, and politics; and 
Whereas approximately one in four United States citizens trace some part of their ancestry to Ireland: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and objectives of Ireland's Presidency of the Council of the European Union; 
(2)encourages the launch of United States–European Union trade and investment negotiations that will benefit both United States and European workers alike;  
(3)promotes increased transatlantic exchanges and dialogue to further benefit from existing cultural ties and research and development partnerships, particularly in the maritime area where a transatlantic research alliance could underpin the development of the strong growth and jobs potential of our shared ocean resources, a so-called blue growth strategy;  
(4)affirms the deep roots of common heritage between the United States and Ireland; and 
(5)acknowledges the lasting contributions of Irish-Americans to the United States. 
 
